Citation Nr: 0029740	
Decision Date: 11/13/00    Archive Date: 11/16/00	

DOCKET NO.  99-13 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Louis, 
Missouri


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized private inpatient hospital care administered 
from December 29, 1997, to January 2, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran retired in November 1972 after having completed 
nearly 22 years of active military service.  

This matter arises from a May 1999 decision by the Department 
of Veterans Affairs Medical Center (VAMC) in Kansas City, 
Missouri, which denied the benefit sought on appeal.  It 
appears that the case was later transferred to the RO in St. 
Louis Missouri.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was certified to the Board of Veterans' Appeals (Board) 
for appellate consideration.  


FINDINGS OF FACT

1.  Without prior authorization from VA, the veteran received 
private inpatient medical treatment for the period beginning 
December 29, 1997, and ending January 2, 1998.  

2.  The private medical care rendered to the appellant from 
December 29, 1997, to January 2, 1998, was of such a nature 
that delay would have been hazardous to his life and his 
health.  

3.  The veteran is rated as permanently and totally disabled 
as a result of his service-connected disabilities.  

4.  VA medical facilities were not feasibly available to the 
appellant for the private medical treatment that he received 
for deep venous thrombosis of the right lower extremity from 
December 29, 1997, to January 2, 1998.  



CONCLUSION OF LAW

The criteria for reimbursement or payment of the cost of 
unauthorized private hospital care from December 29, 1997, to 
January 2, 1998, have been met.  38 U.S.C.A. § 1728 (West 
1991); 38 C.F.R. § 17.120, 17.121 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking payment or reimbursement for the cost 
of inpatient hospital care administered without prior VA 
authorization at a non-VA medical facility from December 29, 
1997, to January 2, 1998.  He contends that VA should 
indemnify him against the cost of medical expenses that he 
incurred as a result of such treatment because; (1) his 
initial admission was the result of a medical emergency, and 
(2) VA medical facilities were not feasibly available to him.  

The facts in this case are as follows.  The veteran was seen 
at a VA primary care clinic on December 29, 1997, for 
complaints of pain, swelling, and redness of the right lower 
extremity of two days' duration.  After examining the 
veteran, it was recommended that he be transferred by 
ambulance to the nearest VA hospital for treatment.  The 
veteran was told by a staff member at the primary care clinic 
that it would be several hours before he could be 
transferred.  Moreover, the nearest VA hospital was 
approximately 100 miles away.  Instead of waiting, the 
veteran elected to have his wife transport him by private 
vehicle to the nearest emergency room in Joplin, Missouri.  
This was done, and the veteran was admitted to St. John's 
Regional Medical Center in Joplin shortly thereafter.  He was 
diagnosed as suffering from deep venous thrombosis of the 
right lower extremity, for which he received treatment over 
the next several days.  On January 2, 1998, symptomatology 
had decreased significantly, and the veteran was discharged 
to home to be followed up on an outpatient basis.  

The veteran has a total disability rating based upon 
unemployability which has been in effect since December 17, 
1991.  He is service connected for post-traumatic stress 
disorder, evaluated as 70 percent disabling, and defective 
bilateral hearing, evaluated as 20 percent disabling.

The question presented is whether the appellant was entitled 
to unauthorized medical treatment at a non-VA medical 
facility from December 29, 1997, to January 2, 1998.  See 
38 U.S.C.A. § 1728(a)(1)-(3); 38 C.F.R. §§ 17.120, 17.121.  
If so, he would be entitled to payment or reimbursement for 
the cost of such treatment, notwithstanding that it was 
incurred without prior VA authorization.  However, to be 
entitled to this benefit, it must be demonstrated that a 
medical emergency of such a nature existed that delay in 
treatment would have been hazardous to the appellant's life 
or health, that VA or other Federal facilities were not 
feasibly available at the time the treatment was 
administered, and that the veteran has a total disability 
permanent in nature from a service-connected disability.  Id.  
As previously noted, the veteran contends that these 
circumstances were present, and the Board finds that his 
contentions are supported by the record.  

First, as previously noted, the veteran is rated as 
permanently and totally disabled as a result of his service-
connected disabilities.  The report of the veteran's 
treatment at a VA primary care clinic on December 29, 1997, 
indicates that the symptomatology displayed by the veteran 
was indicative of thrombophlebitis.  The veteran was told 
that this disability could result in an embolism that could 
lead to his death.  He was also told that it would be several 
hours before he could be transported to the nearest VA 
medical center.  The report indicates that it was discussed 
with the veteran in detail that he, in all probability, had a 
life-threatening illness that required immediate treatment.  
Thus, the Board finds it reasonable to conclude that the care 
ultimately rendered to the veteran at a non-VA medical 
facility on December 29, 1997, until January 2, 1998, was for 
a medical emergency of such nature that delay would have been 
hazardous to the veteran's life or health.  Finally, the 
Board finds that VA medical facilities were not feasibly 
available, given the emergency circumstances that existed.  
It would be unreasonable to expect the veteran to wait 
several hours in order to be transported to a facility 
100 miles away when his wife was in a position to transport 
him immediately to a non-VA medical facility that was a mere 
38 miles away.  

In view of the foregoing, the Board finds that all of the 
requirements of 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 have 
been met.  Accordingly, the veteran is entitled to payment or 
reimbursement for the cost of his unauthorized non-VA medical 
care for deep venous thrombosis of the right lower extremity 
during the period beginning December 29, 1997, and ending 
January 2, 1998.  


ORDER

Entitlement to reimbursement or payment of the cost of 
unauthorized non-VA medical care administered from December 
29, 1997, to January 2, 1998, is granted.  



		
	L. M. HELINSKI
	Acting Veterans Law Judge
	Board of Veterans' Appeals






- 5 -



- 1 -


